IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00001-CV

                     IN THE INTEREST OF G.A., A CHILD



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. DC-18-49129


                          MEMORANDUM OPINION


      Paula S. appeals from a judgment that terminated her parental rights to her child,

G.A. See TEX. FAM. CODE ANN. §161.001. In three issues, Paula complains that the evidence

was legally and factually insufficient for the trial court to have found that she committed

the predicate acts in Family Code Sections 161.001(b)(1)(N), (O), and 161.003. Because we

find that the evidence was sufficient to support the trial court's findings pursuant to

Section 161.001(b)(1)(O) because she did not prove the affirmative defense to Section

161.001(b)(1)(O) set forth in Section 161.001(d) by a preponderance of the evidence, we
affirm the judgment of the trial court. 1

STANDARD OF REVIEW

         The standards of review for legal and factual sufficiency in termination cases are

well established. In re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002) (legal sufficiency); In re

C.H., 89 S.W.3d 17, 25 (Tex. 2002) (factual sufficiency). In reviewing the legal sufficiency

of the evidence, we view all the evidence in the light most favorable to the finding to

determine whether a trier of fact could reasonably have formed a firm belief or conviction

about the truth of the Department's allegations. In re J.L., 163 S.W.3d 79, 84-85 (Tex. 2005);

J.F.C., 96 S.W.3d at 265-66. We do not, however, disregard undisputed evidence that does

not support the finding. J.F.C., 96 S.W.3d at 266. In reviewing the factual sufficiency of

the evidence, we must give due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing. Id. We must consider the disputed

evidence and determine whether a reasonable factfinder could have resolved that

evidence in favor of the finding. Id. If the disputed evidence is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, the evidence is

factually insufficient. Id. If the evidence is sufficient as to one ground, it is not necessary

to address the other predicate grounds because sufficient evidence as to only one ground

in addition to the best interest finding is necessary to affirm a termination judgment. In



1The background facts surrounding the initial removal of the child or evidence relating to the best interest
of the child are not relevant to the issues as presented by Paula in this appeal, therefore we will not discuss
them in this memorandum opinion. See TEX. R. APP. P. 47.4.

In the Interest of G.A., a Child                                                                        Page 2
re N.G., 577 S.W.3d 230, 232-33 (Tex. 2019). 2

                               FAMILY CODE SECTION 161.001(b)(1)(O)

        In her second issue, Paula contends that the trial court erred in terminating her

parental rights pursuant to Section 161.001(b)(1)(O) by finding that she did not establish

the affirmative defense to failing to complete her court-ordered family service plan as

provided for in Family Code subsection 161.001(d) by a preponderance of the evidence

because the failure to complete the service plan was not her fault.

        In order to terminate parental rights under section 161.001(b)(1)(O): "(1) the parent

must have failed to comply with the provisions of a court order, which (2) specifically

established the actions necessary for the parent to receive custody of the child from the

Department, which serves as the permanent or temporary conservator of the child." In re

N.G., 577 S.W.3d 230, 237 (Tex. 2019) (citing TEX. FAM. CODE ANN. § 161.001(b)(1)(O)). Also

known as a service plan, "[a] trial court order referenced by section 161.001(b)(1)(O) is a

mandate or directive that establishes some steps or actions necessary for the parent to

obtain return of the child who is in the Department's custody." Id. at 238. Section

161.001(b)(1)(O) looks only to a parent's failure to comply with a court order, without

reference to the quantity of failure or the degree of a parent’s compliance. In re D.N., 405

S.W.3d 863, 877 (Tex. App.—Amarillo 2013, no pet.).




2Because Paula did not challenge the sufficiency of the evidence regarding the finding that termination
was in the best interest of the child, we will only address one predicate ground.

In the Interest of G.A., a Child                                                                Page 3
        In this case, Paula does not dispute that she failed to fully comply with all of the

terms of her service plan. Instead, she argues that the trial court erred by finding that she

did not prove that she made a good faith effort but was unable to fully comply due to no

fault of her own as set forth in Section 161.001(d) of the Texas Family Code, which

provides:

        A court may not order termination under Subsection (b)(1)(O) based on the
        failure by the parent to comply with a specific provision of a court order if
        a parent proves by a preponderance of evidence that:

        (1) the parent was unable to comply with specific provisions of the court
        order; and

        (2) the parent made a good faith effort to comply with the order and the
        failure to comply with the order is not attributable to any fault of the parent.

TEX. FAM. CODE ANN. § 161.001(d); see also In re Z.M.M., 577 S.W.3d 541, 542 (Tex. 2019).

Section 161.001(d) places the burden of proof on the parent. See TEX. FAM. CODE ANN. §

161.001(d).

        The Department argues Paula has failed to preserve this issue for our

consideration because Paula failed to specifically plead Section 161.001(d) as an

affirmative defense as required pursuant to Texas Rule of Civil Procedure 94. See TEX. R.

CIV. P. 94. The Department also contends that even if the affirmative defense had been

asserted in her pleadings, Paula failed to meet her burden.

        Paula concedes that she was ordered to attend and successfully complete

individual and family counseling and protective parenting and that she was


In the Interest of G.A., a Child                                                           Page 4
unsuccessfully discharged from each. Paula also concedes that she was discharged by

two therapists due to her minimization of the domestic violence issues in her home and

her alleged mental health issues. Paula argues that "the Department did not attempt to

find a counselor qualified that could meet [Paula's] therapeutic needs." However, Paula

also denied that she had any mental health issues that required therapeutic intervention

at all and provided documentation that she was denied assistance from MHMR because

she did not qualify for services with them. The therapists had terminated services with

Paula because she refused to acknowledge that there were any issues to address, not

because they were unable to "meet [her] therapeutic needs." She does not address how

her failure to address the domestic violence issues which had led to her child's initial

removal from her possession or her refusal to address the reasons that the caseworker for

the Department, the psychologist who performed the psychological evaluation, and the

two therapists who opined that Paula was not an appropriate parent was "not attributable

to any fault" of hers. See TEX. FAM. CODE ANN. § 161.001(d)(2) (emphasis added).

        Even if we assume without deciding that Paula did not waive the section

161.001(d) affirmative defense for failure to specifically plead it, we conclude she failed

to meet her burden of proof to establish it. Deferring to the trial court's role as factfinder

and judge of the credibility of the witnesses and the weight to be given to their testimony,

we cannot say that the trial court erred in concluding that Paula failed to prove by a

preponderance of the evidence that her failure to comply with the service plan as ordered


In the Interest of G.A., a Child                                                        Page 5
by the trial court was not attributable to any fault of her own. See TEX. FAM. CODE ANN. §

161.001(d)(2) (emphasis added). We conclude that the evidence is legally and factually

sufficient to support the trial court's finding that Paula did not meet her burden of proof

pursuant to Section 161.001(d) and therefore termination was proper pursuant to Section

161.001(b)(1)(O). We overrule Paula's second issue. Because we have found the evidence

was sufficient to support the trial court's finding as to this predicate act, we do not

address issues one and three.

                                       CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed April 28, 2021
[CV06]




In the Interest of G.A., a Child                                                       Page 6